Citation Nr: 9920202	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a psychotic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and the appellant's mother


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1995 through 
March 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Des Moines, Iowa (RO) which denied the veteran's claim for 
service connection for a psychotic disorder.


FINDING OF FACT

There is no competent medical evidence of a nexus between any 
current psychotic disorder and the veteran's period of active 
service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a psychotic disorder is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a psychotic disorder that he asserts is 
related to his period of active service.  The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  In addition, for a veteran 
who serves ninety days or more, service connection may also 
be established for certain disorders, such as a psychotic 
disorder, if the disorder is manifested to a compensable 
degree within one year of separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a) (West 1991); Grivois v. Brown, 6 Vet.App. 136, 140 
(1994);  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet.App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet.App. 36, 43 (1993).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

In this case, a September 1994 enlistment examination 
reflects that the veteran was in good health and the Report 
of Medical History portion of the examination does not 
reflect that the veteran had ever suffered from any type of 
psychiatric disorder.  Service medical records show that the 
veteran sought outpatient psychiatric treatment in January 
1995 for what he described as problems including 
"nervousness, loss of concentration and problems adjusting 
to military life."  A record dated in February 1995 
contained an assessment of: "Axis I: occupational problem; 
Axis II: deferred and Axis III: deferred."  In March 1995, 
because of "entry level performance and conduct," the 
veteran was separated from service.

Post service medical records show that in January 1996, the 
veteran was treated in the Ottumwa Regional Hospital 
Emergency Room for a psychotic episode.  Thereafter, the 
veteran was involuntarily admitted to the Mental Health 
Institute in Iowa for treatment where he was diagnosed with 
"psychotic disorder, not otherwise specified."  During his 
hospitalization, the veteran gave a history of experiencing a 
nervous breakdown during service that required a couple of 
weeks of counseling.  After his hospitalization at the Mental 
Health Institute, the veteran received treatment from a 
psychiatrist, David G. Windsor, M.D. from February 1996 
through May 1997.  The veteran advised Dr. Windsor that he 
was treated for depression while in service.  Dr. Windsor 
diagnosed the veteran as suffering from "Axis I : psychotic 
disorder, NOS;  R/O chronic undifferentiated schizophrenia;  
Axis II: no diagnosis and Axis III:  no diagnosis."  No 
opinion was expressed as to the etiology of the veteran's 
psychotic disorder.

Based on this evidence, it is apparent that the veteran's 
psychotic disorder was not manifested during service.  
Service medical records contain no evidence of a psychotic 
disorder, and medical records dated following service do not 
offer any opinion that the veteran had a psychotic disorder 
during service.  Further, because the veteran did not serve 
at least 90 days of active duty, service connection cannot be 
established on a presumptive basis.  Therefore, the veteran 
must establish that his claim is well grounded by 
demonstrating that he suffers from a current disability, that 
there was an in-service occurrence or aggravation of the 
disease, or injury and that there is medical evidence that 
establishes a nexus between an in-service disease or injury 
and his current disability.  

The veteran has submitted competent medical evidence to show 
that he currently suffers from a psychotic disorder.  
However, there is no competent medical evidence of record 
demonstrating a relationship between the currently diagnosed 
psychotic disorder and the veteran's period of active 
service.  In the absence of medical evidence demonstrating 
such a relationship, the veteran has not submitted evidence 
of a well-grounded claim and his claim must be denied on that 
basis.  

While the veteran and his family members clearly believe that 
his psychotic disorder is related to service, the veteran and 
his family members, as lay persons, are not competent to 
offer an opinion which requires medical expertise, such as 
the cause or etiology of his psychotic disorder.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  In the 
absence of evidence of a well-grounded claim, the veteran's 
claim for service connection for a psychotic disorder must be 
denied.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychotic disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

